Citation Nr: 0211060	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-01 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from July 1969 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision denied service connection for 
tinnitus.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of service 
connection for tinnitus has been obtained.

2.  The evidence shows that tinnitus had its origins in 
service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist in the development of 
claims.  First, the VA has a duty to notify the veteran and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, SOC, the 
supplemental statement of the case (SSOC), and the letters 
sent to the veteran informed him of the information and 
evidence needed to substantiate his claim and complied with 
the VA's notification requirements.  The RO supplied the 
veteran with the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue of service connection for 
tinnitus has been obtained.  The evidence includes the 
veteran's service medical records, an April 1998 VA treatment 
note, a July 1999 VA examination report, and statements made 
by the veteran during the course of this appeal.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records indicate that the veteran was 
initially disqualified from service due to deficient hearing 
in October 1968.  The veteran's hearing was re-checked in 
December 1968 and found to be within normal limits.  There 
were no complaints of tinnitus noted at either hearing 
evaluation.  The veteran was seen several times during 
service for hearing loss in the left ear and otitis media.  A 
March 1970 treatment note indicated a possible problem with 
noise exposure.  The August 1970 separation examination noted 
a bilateral decrease in hearing acuity.  The veteran was 
granted service connection for hearing loss in the left ear 
in an April 1999 decision.  Later, in a decision of November 
1999, the RO expanded the grant of service connection to 
include both ears, and assigned a 10 percent disability 
rating.

An April 1998 VA treatment note indicated that the veteran 
reported longstanding tinnitus.  The veteran also reported 
noise exposure during service.

At a July 1999 VA examination the veteran reported 
experiencing occasional tinnitus, which he reported as "a 
high-pitched buzzing sound."  He noted that his military 
noise exposure consisted of B-52 bombers and other aircraft 
including maintenance equipment noise.  The diagnosis was 
that the current audiologic results indicated a bilateral 
sensorineural hearing loss which was consistent with the 
veteran's history of noise exposure.  The examiner did not 
directly address the cause of the tinnitus.  

In his July 1999 NOD the veteran reported that he worked 
around C-135s and B-52s and experienced acoustic trauma as a 
result.  He also indicated that he has not had a job since 
service that has exposed him to noise.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of service 
connection for tinnitus.  The veteran is competent to report 
the noise he was exposed to during service.  There is no 
evidence of record contradicting his statements that he was 
exposed to noise from B-52s, C-135s and aircraft maintenance 
equipment during service.  In addition, the veteran is 
competent to report his symptoms.  In that regard, he has 
described experiencing "a high-pitched buzzing sound" since 
service.

The Board finds that the veteran's exposure to noise and 
acoustic trauma during service, when viewed in conjunction 
with the statements of the veteran, as well as the fact that 
service connection has been established for bilateral hearing 
loss, provides adequate information on which to base a 
finding that current tinnitus is of service origin.

To deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  There is no evidence of record dissociating the 
veteran's tinnitus from inservice noise exposure or from his 
service connected bilateral hearing loss.  Accordingly, the 
Board finds that the evidence is in favor of the grant of 
service connection.


ORDER

Service connection for tinnitus is granted.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


